Citation Nr: 1217540	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  08-37 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 30, 1971 to September 16, 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Sioux Falls, South Dakota Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2010 the Board remanded the case to facilitate the Veteran's request for a videoconference hearing.  In April 2011 the Veteran filed a motion to reschedule the hearing, which was granted in August 2011, and the case was remanded in September 2011 to schedule the hearing.  In April 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.    


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability was noted at entry into service and is not shown to have permanently increased in severity beyond natural progression during his active service (or as a result of an event or injury therein).

2.  Tinnitus was not manifested in service, and the preponderance of the evidence is against a finding that the Veteran's current tinnitus is related to his service or to any event therein.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).

2.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

      Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

By an April 2008 letter the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal and was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also informed the Veteran of disability rating and effective date criteria.  

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

      Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records (STRs) are associated with the claims file and the Veteran has not identified any pertinent evidence that remains outstanding.  

The RO arranged for a VA examination in June 2008.  The examination is adequate as the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough examination of the Veteran, noting all findings necessary for proper adjudication of the matters, and explained the rationale for the opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

B. Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

A preexisting disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); see Green v. Derwinski, 1 Vet. App. 320, 322-23 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition as contrasted to symptoms is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

	Hearing loss and Tinnitus Factual Background

The Veteran's DD Form-214 reflects that his military occupational specialty (MOS) in service was basic trainee.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to tinnitus. 

On July 1971 service entrance examination the Veteran's ears were normal on clinical evaluation; puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
NA
45
LEFT
15
5
5
NA
55

On an associated Report of Medical History the Veteran indicated that he was in good health and did not have ear, nose, or throat trouble.  A PULHES hearing-ears profile of 2 was assigned.  

On September 2, 1971 service separation examination the Veteran's ears were normal on clinical evaluation; puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
NA
50
LEFT
20
10
10
NA
60

On an associated Report of Medical History the Veteran indicated that he was in fair health and had ear, nose, or throat trouble.  A PULHES hearing-ears profile of 2 was assigned.  The Veteran indicated that he had difficulties with school studies or teachers because he was "a little hard of hearing" and asked them to repeat questions.  He also indicated that he had injured his knee on a tractor in the past.  

A September 1971 Medical Board Proceeding notes that the Veteran had been diagnosed with immature personality, the Board recommended that the Veteran be separated as unfit for procurement, and that the Veteran desired to be separated from active service.

On a September 17, 1971 Statement of Medical Condition the Veteran noted that he underwent a separation examination more than three days prior to his departure from his place of separation and that there had been no change in his medical condition.

On June 2008 VA audiological evaluation, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
60
85
LEFT
20
20
30
65
85

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 88 percent in the left ear.  The Veteran reported that he experienced a constant ringing in both ears that started while in basic training and that he was exposed to noise on the rifle range without the use of hearing protection.  He also reported occupational noise exposure from tractors, trucks, and cars and unspecified recreational noise exposure.  The diagnosis was normal to severe sensorineural hearing loss in both ears.  The examiner noted that the claims file was reviewed and that the entrance examination showed a right ear hearing loss at 45db and a left ear hearing loss at 55 db both at 4 KHz and that the separation examination showed hearing loss at 50 db in the right ear and 60 db in left ear again at 4 KHz.  The examiner opined that it was less than likely that the Veteran's pre-existing hearing loss at induction was aggravated during the short period before his discharge, noting that the audiograms did not reveal any significant threshold shift in either ear.  She also opined that it was less than likely that tinnitus was related to military service as there was no indication of tinnitus or ear complaints on the Veteran's medical discharge forms or separation examination. 

On his December 2008 VA Form 9 (substantive appeal) the Veteran related that to the best of his knowledge his hearing was normal when he enlisted in the Army and that through training his hearing was damaged.

At the April 2012 videoconference hearing the Veteran testified that during basic training he went to the rifle range and afterwards his hearing was "completely gone" and that he could not hear the drill instructor at that time.  He testified that he had noticed hearing loss and ringing in the ears from basic training up until the present day, but had not seen any medical professionals or had any employment that required hearing tests.    

	Hearing loss analysis

The Veteran alleges he has bilateral hearing loss as a result of exposure to noise trauma during service.  He also advances the alternative theory of entitlement that pre-existing hearing loss was aggravated therein.  It is not in dispute that he now has a bilateral hearing loss disability (See June 2008 VA puretone audiometry).  It may also be reasonably conceded that by virtue of his duties as a basic trainee he had exposure to hazardous levels of noise in training (i.e. on the rifle range).  

On July 1971 service entrance examination the Veteran's puretone audiometry revealed a bilateral hearing loss disability by VA standards.  38 C.F.R. § 3.385.  Incidentally, the Board also notes that the Veteran endorsed a history of being hard of hearing prior to service (i.e. in school) on his separation examination.  As a bilateral hearing loss disability was noted on entry into service, the question before the Board is whether the pre-existing bilateral hearing loss disability was aggravated by the Veteran's service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  That is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  The Veteran has not presented any medical opinion or treatise evidence supporting that his hearing loss was (or might have been) aggravated by his service.

The only medical evidence of record addressing the matter of aggravation of the Veteran's pre-existing hearing loss disability, the opinion of the June 2008 VA examiner, was to the effect that it was less than likely that the Veteran's pre-existing hearing loss was aggravated during his short period of service.  She explained that review of the Veteran's STRs did not reveal significant threshold shifts (that would support a finding of aggravation).  The examiner's opinion reflects a complete review of the claims file and familiarity with the reported history of the Veteran and evidence therein.  It is significant that the examiner noted the threshold shifts but nevertheless was of the opinion that such did not represent significant shifts (i.e. that would indicate a worsening of the disability).  In other words, the opinion appears to be based on full knowledge of the service treatment records.  As the opinion is by a medical professional competent to provide it, and explains the underlying rationale (citing to medical evidence), it is probative evidence in this matter.  As there is no medical evidence to the contrary the Board finds no reason to question the competence or rationale of the examiner; it is persuasive.   

The Board also notes that the Veteran was assigned a hearing profile of H2 both on entry into service and on separation, which is further probative evidence that his hearing loss was not aggravated by his active service.  

The Board notes the Veteran's assertions that his hearing was damaged during his service; however, his own assertions that his hearing loss was aggravated are not competent evidence in this matter, as that question is clearly one beyond lay observation (i.e. interpreting puretone audiometry).  The matter of aggravation of a pre-existing hearing loss disability is a medical question that requires medical expertise.  The Veteran has not demonstrated that he has any medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court."); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Veteran is competent to report a lay perceived decrease in hearing acuity while in service; however, he is not competent to state that such represented a worsening beyond natural progression of the disability and the Board finds the opinion of the VA examiner (a trained medical professional) to be the more probative evidence in the matter.

The record otherwise does not include any evidence relevant to hearing loss between the Veteran's discharge in 1971 and after he applied for VA benefits and was given a VA examination n June 2008.  There is nothing to support a finding that the pre-existing bilateral hearing loss was aggravated during service.

The preponderance of the evidence is against this claim; therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.

	Tinnitus analysis

As noted above it is conceded that the Veteran was exposed to some noise trauma in service.  The Board also notes that it is not in dispute that the Veteran now has tinnitus, as it is a disability capable of lay observation and the diagnosis is established essentially by subjective complaints.  What he must still demonstrate is a nexus between his noise exposure in service and his current tinnitus, either through competent medical evidence or credible continuity of symptoms.  

It is noteworthy that postservice evidence does not include any mention of complaints or findings of tinnitus until the Veteran's claim for tinnitus in March 2008 (more than 37 years after service) and his report on June 2008 VA examination.  Such a lengthy time interval between service and the Veteran's report of tinnitus is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board has weighed the Veteran's statements as to continuity of symptomatology against the absence of documented complaints or treatment for tinnitus at any time during or after service (until very recently) and found his recollections as to symptoms experienced in the distant past, made in connection with a claim for benefits (in his claim, on June 2008 VA examination, and in the April 2012 videoconference hearing), to be less probative.  

There is no medical or documentary evidence of record that establishes or even suggests that the Veteran has complained of ringing in the ears at any time before, during, or after service until March 2008 (which he claims has been present for over 37 years).  The first post-service reference to tinnitus appears in the Veteran's March 2008 claim at the time he began to seek disability compensation.  The Board finds this to be strong evidence that his reports are self-serving in nature and not credible.

The Board finds that the Veteran's statements with respect to the onset and continuity of his tinnitus symptomatology are simply not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  The Veteran's reported history of continued symptoms of tinnitus since active service is inconsistent with the other evidence of record.  Indeed, while he stated that his tinnitus began during basic training, his STRs are silent for any complaints or reports of tinnitus, and while he indicated ear trouble on July 1971 service separation he did not complain of tinnitus at the time or report that he had experienced it in the past.  On separation examination the Veteran reported that he had been hard of hearing during school and that he had injured his knee on a tractor.  Given his inclination to identify various complaints, his silence regarding tinnitus suggests that such was not present and contradicts his later accounts (placing the credibility of such accounts question).  His in-service history of symptoms at the time of service are more contemporaneous to service so they are of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Ultimately, the body of the evidence establishes that his statements lack credibility, are self-serving, and are compensation driven.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Therefore, continuity of symptomatology has not been established, either through the objective evidence or through the Veteran's subjective statements (which the Board finds not credible).  Consequently, service connection for tinnitus on the basis that it became manifest in service, and persisted, is not warranted. 

Next, service connection may be granted when the evidence establishes a medical nexus between the Veteran's service and his current complaints of tinnitus.  Review of the record reveals no such evidence; the Veteran has not presented any medical opinion or treatise evidence supporting that his tinnitus is related to noise exposure in service.  The VA June 2008 examiner opined that the Veteran's tinnitus was not likely related to his service as there was no indication of tinnitus or ear complaints in service.  As the opinion is by a medical professional competent to provide it, it is probative evidence in this matter.  As there is no medical evidence to the contrary the Board finds it to be persuasive.   The Board finds the examiner's opinion to be more probative than the Veteran's lay assertions of a nexus as she is a trained medical professional with expertise in such matters.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).   

In light of the foregoing, the preponderance of the evidence is against the claim, and therefore the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.


ORDER

Service connection for bilateral hearing loss is not warranted.  Service connection for tinnitus is not warranted.  The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


